                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                                       3-CR-15-214
      v.                                :
                                                     (JUDGE MANNION)
ARTHUR TAYLOR and,                      :
JORDAN CAPONE,
                                        :
            Defendants

                               MEMORANDUM

      Before the court in this case with charges of sex trafficking, distribution
of illicit drugs, interference with commerce by robbery, and felon in
possession of a firearm is the joint pre-trial motion in limine filed by
defendants Arthur Taylor, a/k/a “Arty”, and Jordan Capone, a/ka “Angel”.
(Doc. 730). Defendants seek to introduce evidence of prior and subsequent
prostitution-related acts by the government’s victim witnesses as an exception
under FRE 412. The government opposes the motion arguing that defendants
should be barred from offering any evidence at trial regarding alleged sexual
activities of its sex trafficking victim witnesses except with respect to the
defendants’ cross examination of these witnesses about their prostitution
activities for defendants and other members of the Black P-Stones. The
government contends that the other acts of prostitution by its witnesses not
related to the charges in this case are precluded under FRE 412 as “prior or
subsequent” or “other” sexual behavior. For the reasons set forth below, the
court will DENY defendants’ motion in limine.


                                       1
I.    BACKGROUND1
      On August 28, 2018, Taylor, along with Jordan Capone, were indicted
and charged in a Third Superseding Indictment (“TSI”). (Doc. 690). Taylor was
charged with eight counts, namely, Counts 1, 3, 4, 5, 6, 7, 8, and 9. Taylor
was basically charged with: conspiracy to distribute in excess of 100 grams
of heroin, crack cocaine, molly, Percocet, and marijuana, 21 U.S.C. §846;
conspiracy to commit sex trafficking by force and coercion, 18 U.S.C.
§1594(c); four substantive counts of sex trafficking by force and coercion, 18
U.S.C. §1591(a) and (b)(1) and 2; one count of conspiracy to interfere with
commerce by robbery, 18 U.S.C. §1951(a); and one count of unlawful
possession of a firearm by a convicted felon,18 U.S.C. §922(g)(1).
      Capone was charged with conspiracy to distribute in excess of 100
grams of heroin, crack cocaine, molly, Percocet, and marijuana, 21 U.S.C.
§846; possession with intent to distribute molly, 21 U.S.C. §841(a)(1);
conspiracy to commit sex trafficking by force, fraud, and coercion, 18 U.S.C.
§1594(c); and four substantive counts of sex trafficking by force, fraud, and
coercion, 18 U.S.C. §1591(a) and (b)(1) and 2.
      In particular, both defendants are charged with conspiracy to commit
sex trafficking by force, fraud, and coercion in Count 3. Count 3 also contains
a section that specifies 15 overt acts which were allegedly committed in
furtherance of the conspiracy as well as the relevant dates that the overt acts


      1
    Since the court stated the background of this case in its April 26, 2018
Memorandum, (Doc. 625), it will not be fully repeated herein.
                                       2
were committed. The TSI also alleges that the defendants conspired to violate
§1591 and maintained four victim-witnesses by force to engage in commercial
sex acts. In Counts 4-7, defendants are charged with substantive offenses of
sex trafficking by force, fraud and coercion against the individual victims.
(Doc. 690).
      On September 5, 2018, Taylor and Capone were arraigned and pled not
guilty to all counts of the TSI against them. (Doc. 701).
      On October 11, 2018, defendants jointly filed their instant motion in
limine to introduce prior and subsequent prostitution related evidence
regarding     the   government’s    witnesses.    (Doc.     730).   Defendants
simultaneously filed their brief in support of their motion. (Doc. 730-1). The
government filed its brief in opposition on October 23, 2018. (Doc. 734).
Defendants did not file a reply brief.
      After the filing of the TSI, the court granted defendants’ motion to
continue the trial and re-scheduled it for January 28, 2019. (Docs. 735 & 736).


II.   LEGAL STANDARD
      Defendants’ motion in limine is filed pursuant to Fed.R.Evid. 412. “Rule
412 prohibits the admissibility of ‘evidence offered to prove that a victim
engaged in other sexual behavior’ and ‘evidence offered to prove a victim’s
sexual predisposition.” United States v. Williams, 666 Fed.Appx. 186, 200 (3d
Cir. 2016), cert. denied, 138 S.Ct. 121 (2017). “Rule 412 applies in cases
involving ‘alleged sexual misconduct,’ conduct within the terms of the sex

                                         3
trafficking statute [18 U.S.C. §1591].” Id. at 201. “The evidence ordinarily
barred by Rule 412 is only admissible ‘in designated circumstances in which
the probative value of the evidence significantly outweighs possible harm to
the victim.’” Id. There are three exceptions under Rule 412(b)(1) where
evidence of alleged sexual misconduct may be admitted. Id. The applicable
exception in this case falls under Rule 412(b)(1)(c), evidence whose exclusion
would violate the defendant’s constitutional rights. There are two constitutional
rights at issue herein, namely, defendants’ right to present a full defense
under the Fifth Amendment’s Due Process Clause and defendants’ right to
confront witnesses under the Sixth Amendment.


III.   DISCUSSION
       Defendants contend that they should be permitted to offer evidence of
prior and subsequent prostitution-related acts by the government’s four victim-
witnesses, identified as M.F., S.P., M.M., and K.E., as part of their rights
under the Fifth and Sixth Amendments to offer a complete defense in their
trial and to cross-exam and impeach witnesses. They argue that such
evidence is admissible as an exception under FRE 412(b)(1)(C).
       Defendants state that the information they received from the
government during discovery indicated that M.F., S.P., M.M., and K.E.
engaged in commercial sex acts before, during and after their alleged
involvement with defendants. They also state that the discovery material
indicated that three of the witnesses were recruited by the forth witness, S.P.,

                                        4
to perform commercial sex acts for her as their madam. As such, defendants
contend that they should be allowed to introduce this evidence at trial.
      At the outset, the government does not challenge the defendants’ ability
to cross-examine its four victim witnesses about their acts of prostitution for
defendants and other members of the Black P-Stones during the conspiracy
alleged in the TSI. The government does however oppose defendants’
request to introduce evidence and to cross-exam its victim witnesses
regarding prostitution acts that they allegedly engaged in before and after the
conspiracy charged in the TSI. Thus, the issue is whether a violation of the
defendants’ constitutional rights to a complete defense and to cross-examine
witnesses will occur if defendants are not allowed to introduce such testimony
and evidence against the government’s four victim witnesses.
      Defendants’ rights under the Fifth and Sixth Amendments are not
unlimited. Nor is the right to cross-examine witnesses unlimited. See United
States v. Senat, 698 Fed.Appx. 701, 704 (3d Cir. 2017) (“The Confrontation
Clause does not limit a district court’s ‘wide latitude ... to impose reasonable
limits on such cross-examination,’ including limits based on ‘harassment,
prejudice, confusion of the issues, the witness' safety, or interrogation that is
repetitive or only marginally relevant.’”) (citations omitted). See also United
States v. Lockhart, 844 F.3d 501 (5th Cir. 2016) (Fifth Circuit held that the
district court’s exclusion of evidence that victim was a prostitute before
defendant’s involvement with her did not violate defendant’s right to a defense
and to cross-exam the witness).

                                        5
      With respect to a sex trafficking offense under §1591(a), the
government must prove through the four victim witnesses that the defendants
“‘kn[ew] that force, fraud, or coercion’ would be used to cause [the witnesses]
to engage in a commercial sex act.” United States v. McIntyre, 612 Fed.Appx.
77, 78-79 (3d Cir. 2015). Threats of force or coercion is defined for purposes
of §1591(a) to include “‘threats of serious harm to or physical restraint against
any person,’ and ‘any scheme, plan, or pattern intended to cause a person to
believe that failure to perform an act would result in serious harm to or
physical restraint against any person.’” Id. at 80.
      Defendants argue that the alleged prior and subsequent commercial sex
acts of the four witnesses are relevant to show that their prostitution-related
acts were consensual and not forced by defendants and, that they were not
compelled to engage in prostitution to avoid “serious harm.” They also state
that the stated evidence shows the women freely consented to engage in
prostitution and that no threats or coercion was required based on the
witnesses’ prior and later performance of commercial sex acts. Further
defendants state that the evidence will show S.P. recruited the other three
women to work as prostitutes for her and, that she advertised their services
on the internet and other media. Defendants state that this evidence will show
S.P. was not a victim and that the other women did not have to be forced by
them to work as prostitutes, which is an element of the §1591(a) charge. In
particular, defendants state that the evidence of the alleged prior and
subsequent prostitution activities of the four women shows that they engaged

                                       6
in prostitution for the financial gain and not because defendants forced and
coerced them to do so. Defendants also point out that M.M. had previously
worked as a prostitute with a pimp named “Young” or “Forty” and that is how
they met her.
      The government relies, in part, on Williams, supra.2 In Williams, the
defendant “contend[ed] that the District Court’s exclusion of evidence
concerning [the victim witness’] prior years of prostitution in accordance with
Fed.R.Evid. 412 deprived him of the right to present a defense under the Fifth
and Sixth Amendments to the Constitution.” 666 Fed.Appx. at 200.
      In Williams, id. at 201, the Third Circuit stated:

      Other courts of appeals in precedential opinions have upheld the
      exclusion of evidence of an individual’s prior acts of prostitution
      in trials for commercial sex trafficking notwithstanding defendants’
      arguments similar to those that Williams advances here. These
      opinions have held either that the evidence is irrelevant in the
      context of the circumstances in which it was offered or that its
      relevance is so outweighed by its prejudicial effect with respect to
      the victim that its exclusion does not violate a defendant’s
      constitutional rights. See United States v. Gemma, 818 F.3d 23,
      34 (1st Cir. 2016), [cert. denied 137 S.Ct. 410 (2016)] (holding that
      evidence of prior acts of prostitution “is either entirely irrelevant or
      of such slight probative value in comparison to its prejudicial
      effect that a decision to exclude it would not violate [the
      defendant’s] constitutional rights”); United States v. Rivera, 799
      F.3d 180, 186 (2d Cir. 2015) (holding that evidence of women’s
      prior prostitution was irrelevant as it “does not suggest that
      appellants did not later threaten them with violence or deportation


      2
       Williams is a non-precedential Third Circuit case. The Third Circuit has
not issued a precedential decision on the admissibility of a victim-witness’s
prior and subsequent prostitution activity in a case where the defendant is
charged with sex trafficking under §1591(a).
                                         7
      in order to coerce them into commercial sex”); Roy, 781 F.3d at
      420 (holding that prior acts of prostitution are irrelevant to
      “whether [the defendant] beat her, threatened her, and took the
      money she made from prostitution in order to cause her to
      engage in commercial sex”); United States v. Cephus, 684 F.3d
      703, 708 (7th Cir. 2012) (holding that testimony about a victim's
      prior prostitution to show that she was not coerced or deceived
      into working for the defendant was irrelevant because it would not
      show “that she consented to be beaten and to receive no share
      of the fees paid by the johns she serviced” or “suggest that [the
      defendant] didn't beat and threaten her”).

(footnote omitted).

      Ultimately, the Third Circuit in Williams, did not decide whether the
district court erred by prohibiting the evidence regarding the victim’s prior acts
as a prostitute since the court found that it was harmless because the victim
admitted that she was a prostitute for 12 years before she became involved
with defendant and that she acted voluntarily as a prostitute for defendant.
      Although the Third Circuit has not decided the issue presented herein
under FRE 412, this court concurs with the appellate courts cited in Williams
as well other cases in which the courts have ruled on this issue, namely:
Untied States v. Carson, 870 F.3d 584 (7th Cir. 2017), cert. denied, 138 S.Ct.
2011 (2018); United States v. Mack, 808 F.3d 1074 (6th Cir. 2015); U.S. v.
Elbert, 561 F.3d 771 (8th Cir. 2009); U.S. v. Chin, 606 Fed.Appx. 538 (11th Cir.
2015); U.S. v. Valenzuela, 495 Fed.Appx. 817 (9th Cir. 2012).
      Additionally, in United States v. Thompson, 178 F.Supp. 3d 86, 90
(W.D.Pa. 2016), defendant was charged with sex trafficking under §1591(a)
and the court granted the government’s motion in limine prohibiting the


                                        8
defendant “from introducing or eliciting evidence of the victims’ pre- and post-
indictment sexual behavior, including prostitution.” The court found that
defendant’s Fifth and Sixth Amendments rights were not violated by
preventing defendant from offering evidence related to the sexual activity of
the victim witnesses before and after the time period at issue in the
indictment. Specifically, the court found that defendant’s Fifth Amendment
right to present a defense under the Due Process Clause would not be
violated since the evidence about prior and subsequent sexual behavior and
prostitution by the victims is irrelevant to the charge in the indictment and “the
Due Process Clause does not give a criminal defendant the right to introduce
irrelevant evidence.” Id at 91.
      The court in Thompson, id. at 92, then explained as follows:

      Evidence of the victims’ pre- and post-indictment sexual behavior
      would be irrelevant (and, therefore, inadmissible) in this case
      because it does not tend to “make ... more or less probable” any
      fact which the Government must prove under 18 U.S.C. §1591(a).
      Fed. R. Evid. 401. To prove its sex trafficking charges, the
      Government must show, among other things, that the Defendant
      recruited, enticed, harbored, transported, provided, obtained,
      advertised, maintained, patronized, or solicited each of the
      victims, while knowing (or recklessly disregarding) “that means of
      force, threats of force, fraud, coercion ... or any combination of
      such means [would] be used to cause” the victims “to engage in
      a commercial sex act.” 18 U.S.C. §1591(a).

      The victims’ pre- and post-indictment sexual behavior is irrelevant
      to, and therefore “does not provide a defense” for, what the
      Government must prove under § 1591(a). United States v. Elbert,
      561 F.3d 771, 777 (8th Cir. 2009). Put another way, whether the
      victims “engaged in acts of prostitution before or after their
      [alleged] encounters with [the Defendant] ... would only prove

                                        9
     other people may be guilty of similar offenses of recruiting,
     enticing, or causing these victims to engage in a commercial sex
     act.” Id. at 777 (emphasis added). To be sure, the Defendant may
     introduce or elicit evidence concerning whether Victims 1 and 2
     engaged in prostitution (during the time period at issue) of their
     own volition, and not as a result of “force, threats of force, fraud,
     coercion ... or any combination of such means.” §1591(a). But the
     Defendant may not attempt to show that Victims 1 and 2
     voluntarily engaged in prostitution based on the fact that they
     allegedly engaged in prostitution before and after the events
     giving rise to this case.

(footnotes omitted).

     The court in Thompson, id. at 92, also explained why defendant’s right
to confront witnesses under the Sixth Amendment was not violated based on
the court’s discretion to impose reasonable limits on cross-examination. The
court in Thompson, id. at 93-94, then discussed the Confrontation Clause in
the context of Rule 412 and stated as follows:

     “The Confrontation Clause guarantees a criminal defendant the
     right to cross-examine government witnesses at trial” by, among
     other means, testing “‘the believability of a witness and the truth
     of his testimony.’” United States v. Figueroa, 548 F.3d 222, 227
     (2d Cir. 2008) (citing Davis v. Alaska, 415 U.S. 308, 316, 94 S.Ct.
     1105, 39 L.Ed.2d 347 (1974)). There are, of course, many ways
     of impeaching a witness, such as by “revealing possible biases,
     prejudices, or ulterior motives of the witnesses as they may relate
     directly to issues or personalities in the case at hand.” Id.
     (citations omitted). A district court, however, has discretion to
     “impose reasonable limits on such cross-examination.” Id.
     (citations omitted). And a district court’s exercise of this
     discretion, within reasonable limits and for legitimate reasons, is
     entirely consistent with the Confrontation Clause. Thus, district
     courts “retain wide latitude insofar as the Confrontation Clause is
     concerned to impose reasonable limits on ... cross-examination
     based on concerns about, among other things, harassment,
     prejudice, confusion of the issues, the witnesses’ safety, or

                                      10
      interrogation that is repetitive or only marginally relevant.”
      Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 89
      L.Ed.2d 674 (1986).

      One such “reasonable limit” is to prohibit the Defendant from
      cross-examining sex trafficking victims about acts of prostitution
      that are unrelated to the charges in the superseding indictment.
      This is for the simple reason, implicit in Rule 412, that the
      “unchastity of a victim has no relevance whatsoever to the victim’s
      credibility as a witness.” Elbert, 561 F.3d at 777 (citations and
      brackets omitted). Moreover, to the extent that prior acts of
      prostitution resulted in criminal convictions which might provide a
      basis for impeachment under Rule 609, Rule 412(a)’s prohibition
      trumps the Defendant’s ability to impeach the victims with those
      convictions. See 1994 ACN (“Evidence, which might otherwise be
      admissible under Rules ... 608 [and] 609 ... must be excluded if
      Rule 412 so requires.”) Importantly, prohibiting the Defendant
      from attempting to impeach the victims with evidence protected
      by Rule 412(a) does not mean that the Defendant cannot attempt
      to impeach the victims at all; it simply means that certain areas of
      impeachment are off-limits. This limit does not violate the
      Confrontation Clause, which guarantees only “an opportunity for
      effective cross-examination, not cross-examination that is
      effective in whatever way, and to whatever extent, the defense
      might wish.” Delaware v. Fensterer, 474 U.S. 15, 20, 106 S.Ct.
      292, 88 L.Ed.2d 15 (1985) (per curiam) (emphasis in original).

      Finally, the court in Thompson, id. at 93, stated that “even if Rule 412(a)
did not prohibit the Defendant from impeaching the victims with prior
prostitution-related convictions, the impeachment value of such evidence
would be substantially outweighed by unfair prejudice and embarrassment to
the victims.” (citations omitted).
      As such, the court in Thompson, id. at 94, found that the exception
under FRE 412(b)(1)(c) did not apply and defendant’s constitutional rights
were not violated by barring any evidence of the victims’ pre and post-

                                       11
indictment sexual activity.
      This court concurs with the well-reasoned rationale of the Thompson
Court with respect to its analysis and conclusions that a defendant’s Fifth and
Sixth Amendment rights are not violated by precluding the defendant from
offering evidence or testimony that the victims engaged in prostitution before
and after the conspiracy charged in the indictment. See also United States v.
Overton, 2017 WL 6347084105, *6-*7 (W.D.N.Y. Dec. 13, 2017); Gemma,
818 F.3d at 34 (the First Circuit found no error with the district court’s refusal
to direct the government to provide defendant with additional evidence about
one of its victim-witness’ prior prostitution in a case in which defendant was
charged under §1591(a), and found that the decision to exclude it “would not
violate [defendant’s] constitutional rights.”).
      Therefore, the court will deny defendants’ motion in limine under FRE
412 and not allow them to introduce any evidence or testimony of alleged
prior and subsequent prostitution and commercial sex acts by M.F., S.P.,
M.M., and K.E., since the exclusion of this evidence in this case will not
violate defendants’ constitutional rights under the Fifth and Sixth Amendments
to present a complete defense and to cross-exam the government’s
witnesses. The probative value of such evidence in this case is also
outweighed by the prejudicial effect of it and the harm to the victim-witnesses.
Although defendants argue that this evidence relates directly to their defense
to the sex trafficking charge under §1591(a), the court finds that they can still
cross-exam the women as well as all of the government’s witnesses and

                                        12
present other evidence, including the witnesses’s acts of prostitution during
the conspiracy charged in the TSI. Defendants will also be able to cross-
examine the women regarding whether they were forced or coerced to
engage in commercial sex acts during the conspiracy. However, defendants
will not be allowed to present any evidence and testimony regarding
prostitution acts that the women allegedly engaged in prior to and subsequent
to the conspiracy charged in the TSI. These alleged commercial sex acts by
the witnesses outside of the scope of the indictment are not directly related
to defendants and the charges against them. To allow such evidence and
testimony, including the witnesses’ prior and subsequent arrests and
convictions related to prostitution referenced in defendants’ brief, would result
in a mini-trial placing the four victim witnesses on trial for their alleged stated
acts related to prostitution shifting the focus of the case from the defendants
to the witnesses themselves. See Untied States v. Maynes, 880 F.3d 110,
115 (4th Cir. 2018) (Fourth Circuit found that district court properly limited
defendant’s cross-examination in a sex trafficking case regarding the prior
prostitution activities of the government’s victim witnesses. The court found
that “the possibility of subjecting the victims to a mini-trial was certainly real”
and that “the focus of the trial would shift from [defendant’s] activity to the
victims’ past lives”).


IV.   CONCLUSION
      Based on the foregoing, the court will DENY defendants’ motion in

                                        13
limine to allow them to introduce prior and subsequent prostitution activities
by the government’s victim witnesses under FRE 412. (Doc. 730). An
appropriate order will issue.



                                                              s/ Malachy E. Mannion
                                                              MALACHY E. MANNION
                                                              United States District Judge




Date: November 7, 2018
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-06.wpd




                                                                  14
